On Rehearing.
[En Banc. Decided October 30, 1909.]
Parker, J.
After the decision in this cause was rendered by Department Two, the appellant filed a petition for rehearing before the court en banc, assigning as grounds therefor the following:
“First: Because under the terms and provisions of section 2, article 4, of the state constitution, this court is with-cut right, power, or authority, to render or pronounce a decision unless a majority of the judges constituting the court join and concur therein, and therefore, the decision herein-before undertaken to be rendered on June 14, 1909, wherein only four out of nine judges joined and concurred, constitutes no binding or valid decision.
“Second: Because said decision so undertaken to be rendered and pronounced, as aforesaid, does not conform to, but is at variance with, the provisions of the constitution and *554statutes of this state pertaining to the matters in controversy.”
The court being particularly desirous of having the question raised by the first ground assigned finally determined by the full court, argument was invited thereon before the court en banc, which was heard October 22, 1909.
As to the number of judges constituting a court and its division into separate departments, section 2 of article 4 of the state constitution, provides:
“The supreme court shall consist of five judges, a majority of whom shall be necessary to form a quorum and pronounce a decision. . . . The legislature may increase the number of judges of the supreme court from time to time, and may provide for separate departments of said court.”
The legislature, by chapter 24, pp. 33-37, Laws of 1909, increased the number of judges of the"court from seven to nine and provided for separate departments, and also for the sitting of the court en banc. In so far as it relates to the powers of the court en banc and in departments, the act provides:
“Sec. 3. There shall be two departments of the Supreme Court, denominated respectively Department One and Department Two. The .Chief Justice shall assign four of the associate judges to each department and such assignment may be changed by him from time to time: Provided, That the associate judges shall be competent to sit in either department and may interchange with one another by agreement among themselves, or if no such agreement be made, as ordered by the Chief Justice. The Chief Justice may sit in either department and shall preside when so sitting, but the judges assigned to each department shall select one of their number as presiding judge. Each of the departments shall have the power to hear and determine causes, and all questions arising therein, subject to the provisions in relation to the court en banc. The presence of three judges shall be necessary to transact any business in either of the departments, except such as may be done at Chambers, but one or more of the judges may from time to time adjourn to the same effect as if all were present, and a concurrence of three judges shall *555be necessary to pronounce a decision in each department: Provided, That if three do not concur, the cause shall be reheard in the same department or transmitted to the other department, or to the court en banc.
“Sec. 4. The Chief Justice shall from time to time apportion the business to the departments, and may, in his discretion, before a decision is pronounced, order any cause pending before the court to be heard and determined by the court en banc. When a cause has been allotted to one of the departments and a decision pronounced therein, the Chief Justice, together with any two associate judges, may order such cause to be heard and decided by the court en banc. Any four judges may, either before or after decision by a department, order a cause to be heard en banc.....
“Sec. 5. The Chief Justice, or any four judges, may convene the court en banc at any time, and the Chief Justice shall be the presiding judge of the court when so convened. The presence of five judges shall be necessary to transact any business, and a concurrence of five judges present at the argument shall be necessary to pronounce a decision in the court en banc: Provided, That if five of the judges so present do not concur in a decision, then reargument shall be ordered and all the judges qualified to sit in the cause shall hear the argument, but to render a decision a concurrence of five judges shall be necessary; . . .”
It is contended by learned counsel for appellant that while, by authority of this constitutional provision, the legislature may increase the number of judges and provide for separate departments of the court, a majority of all of the judges of the court are necessary to pronounce a decision in all cases, whether by a department or en banc, and that in so far as the act attempts to confer power upon a less number than a majority of the whole court to render a final decision, it is unconstitutional.
This contention is based upon the words in the first part of the constitutional provision: “A majority of whom shall be necessary to form a quorum and pronounce a decision.” We think this provision has particular reference to the court as originally created, and before division into departments, and does not mean under all circumstances, regardless of the num*556ber of judges and departments, a majority of the whole court shall be necessary to pronounce a decision. To hold accord- ■ ing to appellant’s contention would render the latter part of the section relating to departments, the number of which are not limited, of little avail in accomplishing the purpose evidently intended. The evident purpose of the framers of the constitution was to enable the legislature to provide for an increase in the number of judges, and also an organization of the court into separate departments, to the end that the increase in litigation, which it was anticipated would occur with the future growth of the state, could be properly cared for. Now, when the court is divided into separate departments, it is manifest that there cannot be a majority of all the judges in each department at the same time. Hence, if the contention that a majority of all the judges are necessary to a decision be upheld, there would be at least one department without power to pronounce a decision even by its unanimous vote. We think it was contemplated that separate departments might be provided for, each with full power to hear causes and pronounce decisions independent of the other, and at the same time.
It is argued that since there is no limit to the number of departments the legislature may provide for, it might go to the extent of providing for departments consisting of .even less than three judges, and thus result in decisions being rendered by a less number than a majority of the court as originally created, if we should hold that less than a majority of the whole can pronounce a decision. The terms of this act are not such that we are called upon to determine such a question at this time. There may be sound reason for contending that under no circumstances can less than three judges pronounce a decision, in view of the words in the constitution:. “The supreme court shall consist of five judges, a majority of whom shall be necessary to form a quorum and pronounce a decision.” If this be the spirit of the constitution, then this act providing for departments and defining *557tlieir powers is clearly within that spirit, for by its terms, “The presence of three judges shall be necessary to transact any business in either of the departments, except such as may be done at Chambers,” and “A concurrence of three judges shall be necessary to pronounce a decision in each department.” So that a litigant is in as favorable position, as to the least number of judges to whom he can be compelled to submit his cause, and also as to the least number of judges who can pronounce a decision thereon, as he was when the court existed under the constitution before an increase in its membership and its division into departments by the legislature. We are of the opinion that the provisions of the act providing for separate departments of the court and defining the powers of the departments acting separately is not unconstitutional, and that a litigant is not entitled to a hearing before the court en banc as a matter of right because judgment may have been pronounced in his case by the concurrence of a less number of judges than a majority of the whole court.
Notwithstanding our views upon the question raised by the first ground in the petition for rehearing, we have heard argument sitting en banc upon the merits, and adopt the views of Department Two as expressed in their decision of June 14, 1909, and the judgment of the superior court is therefore affirmed.
Rudkin, C. J., Crow, Mount, and Morris, JJ., concur.
Dunbar, J.
(dissenting) — I concur in the constitutional question discussed, but dissent to the opinion expressed on the merits.
PULLERTON, J., COnCUl’S with DUNBAR, J.